DETAILED ACTION
Status of Claims
This is a first action on the merits in response to the application filed on 03/29/2021.
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8, 12, and 19-20 are objected to because of the following informalities:  
	Claim 1 recites “publishing, by each party, a commitment of a party-dependent total value of pending transactions to a bulletin board,” and claims 12 and 20 recite “publish a commitment of a party-dependent total value of pending transactions to a bulletin board.” The wording “pending transactions” should be changed to “the pending transactions” for more clarity.
	Claim 1 recites “wherein each party-dependent de-commitment enables a verification to the party-dependent total value of pending transaction as part of the related commitment,” and claims 12 and 20 recite “wherein each party-dependent de-commitment enables a verification to the party-dependent total value of pending transactions as part of the related commitment.” The wording “pending transaction” and “pending transactions” should be changed to “the pending transactions” for more clarity.
	Claim 8 recites “wherein a pending transactions are priority-flagged,” and claim 19 recites “wherein a pending transaction are priority-flagged.” The wording “a pending transactions are” and “a pending transaction are” should be changed to “the pending transactions are” if all of the pending transactions recited in the independent claims 1 or 12 are priority-flagged, or to “a pending transaction is” if a pending transaction is priority-flagged.
	Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 8 and 19 recite “wherein a pending transactions [transaction] are priority-flagged, wherein a related priority flag value is indicative of a priority for a settlement of the respective transaction.” There is insufficient antecedent basis for this limitation. Claims 8 and 19 disclose setting priority flags for pending transactions/transaction. It is unclear whether the respective transaction refers to one of the pending transactions or  any other transaction(s).

Claim Rejections - 35 USC § 101
Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	Claim 1 recites the steps performed by each party, such as collecting, by each party independently, pending transactions between at least a part of the parties; publishing, by each party, a commitment of a party-dependent total value of pending transactions to a bulletin board. Under the broadest reasonable interpretation, this limitation is broad enough to include humans as components of the claimed method. MPEP §2105 states that if the broadest reasonable interpretation of the claimed invention as a whole encompasses a human being, then a rejection under 35 U.S.C. 101 must be made, indicating that the claimed invention is directed to non-statutory subject matter (MPEP §2105).
	Claims 2-3 and 10 recite the step performed by each party as well, and they are directed to non-statutory subject matter (MPEP §2105) for the same reason shown above.
	Dependent claims 2-11 are rejected because they depend on the rejected independent claim 1.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 12-19 are directed to a system and claim 20 is directed to a computer program product comprising a computer readable storage medium. Therefore, claims 12-20 fall within the four statutory categories of invention. 
The claims recite processing netting information between parties. Specifically, the claims recite “collecting … pending transactions between at least a part of the parties, - publishing … a commitment of a party-dependent total value of pending transactions … wherein … is accessible by all parties, - secretly sharing de-commitments among the parties, wherein each party-dependent de- commitment enables a verification to the party-dependent total value of pending transaction as part of the related commitment – publishing … its determined liquidity status, - upon determining a failure in the publishing … of any liquidity status, performing a following secure fault-tolerant multi-party computation by - determining whether all pending transactions are settable maintaining positive liquidity for each party, determining an optimized subset of transactions that are nettable without violating liquidity requirements for each party,” which is grouped within the “certain methods of organizing human activity” and “mental processes” groupings of abstract ideas in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for collecting pending transactions, publishing the netting information, and determining settlement status. This is a process that deals with processing netting information between parties. The steps of determining whether pending transactions are settable and of determining an optimized subset of transactions can be performed in the human mind. Accordingly, the claims recite an abstract idea (see pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims, such as the use of a bulletin board, a plurality of nodes, a computer readable storage medium, and one or more computing systems, merely use a computer as a tool to perform an abstract idea. Specifically, a bulletin board, a plurality of nodes, a computer readable storage medium, and one or more computing systems perform the steps or functions of collecting pending transactions, publishing netting information and liquidity statue, sharing de-commitments, and determining settlement status. The use of a computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo); the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claims do not apply or use the abstract idea in some other meaningful ways beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a bulletin board, a plurality of nodes, a computer readable storage medium, and one or more computing systems to perform the steps amount to no more than using a computer or processor to automate and/or implement the abstract idea of processing netting information between parties. As discussed above, taking the claim elements separately, a bulletin board, a plurality of nodes, a computer readable storage medium, and one or more computing systems perform the steps or functions of collecting pending transactions, publishing netting information and liquidity statue, sharing de-commitments, and determining settlement status. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of processing netting information between parties. Therefore, the use of these additional elements does nothing more than employing the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
           Dependent claims 2-11 and 13-19 further describe the abstract idea of processing netting information between parties. Claims 2-3 and 13-14 disclose determining and publishing a liquidity amount. Claims 4 and 15 disclose carrying over unsettled transactions to the next settlement cycle. Claims 5 and 16 disclose using a Karmarkar algorithm. Claims 6 and 17 disclose using a blockchain for the bulletin board. Claims 7 and 18 disclose the characteristics of a transaction. Claims 8 and 19 disclose prioritizing transactions. Claim 9 discloses the characteristics of a multi-party computing. Claim 10 discloses the characteristics of publishing the liquidity status. Claim 11 recites performing a netting. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (“Decentralized Privacy-Preserving Netting Protocol on Blockchain for Payment Systems,” February 2020, obtained from https://www.semanticscholar.org/paper/Decentralized-Privacy-Preserving-Netting-Protocol-Cao-Yuan/5ed3e86e1459db5f7df238e1ca8d7d35773619e3) in view of Wang et al. (“Inter-Bank Payment System on Enterprise Blockchain Platform,” 2018).
Claims 1, 12, and 20:
	Cao discloses the following:
	a.	a settlement system comprising a plurality of nodes, wherein each node (i.e., a peer) related to a party. (See section 4.1 Blockchain-based Payment System, “[w]e assume that all n participants P1 … Pn have peers running on the blockchain network. We conflate the participants with their peers. We also assume that there is a system administrator that initializes the participants' accounts at setup time.”) 
	One of ordinary skill in the art knows that a node/peer is a computing device that includes a processor and a memory to perform functionalities. 
	b.	collecting, by each party independently, pending transactions between at least a part of parties. (See Fig. 1; section 2.1 The Netting Problem, “Ti(x) denotes the number of outgoing payment instructions from Pi that will be
settled after netting, Si(x) denotes the total outgoing amount from Pi and Ri(x)
denotes the total incoming amount to Pi”; Algorithm 1; and section 2.2 Blockchain-based Decentralized Netting, “[e]ach participant Pi calculates her nettable set, which corresponds to the maximum number of payments that can be settled from Pi's outgoing queue without violating the liquidity and the priority constraints, see Algorithm 1 lines 5 to 12. The calculation also takes into consideration the incoming payments from the aggregate nettable set of the previous round. Note that in the first round, all incoming payments are included.”)
	c.	publishing, by each party, a commitment of a party-dependent total value of pending transactions to a bulletin board (i.e., a ledger), wherein the bulletin board is accessible by all parties. (See Algorithm 1; section 2.2 Blockchain-based Decentralized Netting, “[e]ach participant Pi calculates her nettable set, which corresponds to the maximum number of payments that can be settled from Pi's outgoing queue without violating the liquidity and the priority constraints, see Algorithm 1 lines 5 to 12. The calculation also takes into consideration the incoming payments from the aggregate nettable set of the previous round. Note that in the first round, all incoming payments are included. Pi then submits her nettable set and to-be-post-balance [i.e. new balance once the payments in the nettable set are finalized]”; section 3.1 Pedersen Commitments for Privacy-preserving Ledger; Fig. 2;  section 3.3 Solution Description, “[a] payment transaction in Algorithm 2 includes the priority of the payment and the identity of the receiver in the clear, the amount however is obfuscated using a Pedersen commitment. The transaction also contains a zero-knowledge range proof that shows that the amount in Pedersen commitment does not exceed the total liquidity U. The sender of a payment signs her transaction revealing thus, her identity and submits it to the ledger. Moreover, the sender transmits the opening of the Pedersen commitment to the intended recipient through a secure channel”; and section 4.2, “[t]he ledger is available at all times to all participants in the system to submit their transactions and can be constructed on a platform using either a crash-tolerant consensus protocol like Hyperledger Fabric [14], or Nakamoto-like consensus protocol [2] like Ethereum.”)
	d.	secretly sharing de-commitments (i.e., openings of the Pedersen commitment) among the parties, wherein each party-dependent de-commitment enables a verification to the party-dependent value of pending transactions as part of the related commitment. (See section 3.1 Pedersen Commitments for Privacy-preserving Ledger; Fig. 2;  section 3.3 Solution Description, “[a] payment transaction in Algorithm 2 includes the priority of the payment and the identity of the receiver in the clear, the amount however is obfuscated using a Pedersen commitment. The transaction also contains a zero-knowledge range proof that shows that the amount in Pedersen commitment does not exceed the total liquidity U. The sender of a payment signs her transaction revealing thus, her identity and submits it to the ledger. Moreover, the sender transmits the opening of the Pedersen commitment to the intended recipient through a secure channel”; and section 4.1 Blockchain-based Payment System, “[w]e recall that the sender is required to send to the receiver the opening of the Pedersen commitment. Our protocol assumes that the participants leverage secure channels to communicate with each other.”)
	e.	publishing, by each party, its determined liquidity status (i.e., the calculated Bi) to the bulletin board. (See Algorithm 1; section 2.2 Blockchain-based Decentralized Netting, “[n]ote that in the first round, all incoming payments are included. Pi then submits her nettable set and to-be-post-balance [i.e. new balance once the payments in the nettable set are finalized]. Furthermore, Pi proves the optimality of her nettable set by including the highest priority payment that cannot be resolved in the current proposal and showing that the corresponding hypothetical to-be-post balance is less than -di, cf. line 16”; and Fig. 2.)
	f.	upon determining a failure (i.e., a calculated Bi, as a liquidity status, could be negative) in the publishing, by each party, of any liquidity status, performing a following secure fault-tolerant [consensus] (i.e., a crash-tolerant consensus) by determining whether all pending transactions are settable maintaining positive liquidity for each party, and upon determining a failure in the determining whether all pending transaction are nettable, determining an optimized subset of transactions that are nettable without violating liquidity requirement for each party. (See Algorithm 1; section 2.2 Blockchain-based Decentralized Netting, “[f]urthermore, Pi proves the optimality of her nettable set by including the highest priority payment that cannot be resolved in the current proposal and showing that the corresponding hypothetical to-be-post balance is less than -di, cf. line 16…. Upon receiving proposals from all participants, the smart contract verifies whether each proposal (i) satisfies the priority and liquidity constraints and (ii) is optimal, check lines 20 to 24. If the verification succeeds, then the individual nettable sets of all participants are aggregated to obtain the aggregate nettable set for this round”; Algorithm 2; and section 4.2 Trust Model, “[t]he ledger is available at all times to all participants in the system to submit their transactions and can be constructed on a platform using either a crash-tolerant consensus protocol like Hyperledger Fabric [14], or Nakamoto-like consensus protocol [2] like Ethereum.”)
	Cao discloses performing a following secure fault-tolerant consensus but does not explicitly discloses performing a following secure fault-tolerant multi-party computation.
	However, Wang discloses that a consensus is associated with multi-party computation. (See page 617, section C. Consensus, “[f]irst, a transaction proposal should collect enough endorsements required by the endorsement policy. That means all of its relevant peers concede the integrity of transaction data and will execute this transaction on a copy of the same ledger…. Moreover, before appending a new block to the ledger, peers conduct a data version check to ensure the ledger state matches the state when the transaction proposal was endorsed,” and page 620, section A. Architecture.)
	 Cao discloses a settlement system of decentralized netting protocol on blockchain. Wang discloses a real-time gross settlement system on a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Wang in the Cao system. Moreover, in order to improve the reliability of the Cao system, one of ordinary skill in the art would have been motivated to implement secure fault-tolerant multi-party computation, such as a consensus performed by multiple nodes, to validate netting proposals, so that the netting proposals can be validated thoroughly by multiple parties. This feature improves the reliability of the determination process.
	Claims 1, 12, and 20 recite “wherein each party-dependent de-commitment enables a verification on the party-dependent total value of pending transactions as part of the related commitment.” This recites the intended use of the de-commitment. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP § 2103 I C).

Claims 2 and 13:
	Cao in view of Wang discloses the limitations shown above.
	Cao further discloses determining, by each party, its own new liquidity amount using its current liquidity amount and verified party-dependent total amount of pending transactions via the bulletin board. (See Algorithm 1; Algorithm 2;  section 2.2 Blockchain-based Decentralized Netting; and 3.3 Solution Description.)
	
Claims 3 and 14:
	Cao in view of Wang discloses the limitations shown above.
	Cao further discloses publishing, by each party, a commitment of its new liquidity amount. (See Algorithm 1; Algorithm 2;  section 2.2 Blockchain-based Decentralized Netting; and 3.3 Solution Description.)

Claims 4 and 15:
	Cao in view of Wang discloses the limitations shown above.
	Cao further discloses upon not settling all pending transactions, in the multi-lateral settling, carrying over the not settled transactions for a next settlement cycle. (See Algorithm 1; Algorithm 2;  Fig. 2; and 4.1 Blockchain-based Payment System, “After settlement, the network marks the
payment instructions as settled by removing them from the outgoing queue. If
the algorithm has not converged yet, a new round starts automatically.” These citations indicate that unsettled transactions remain in the queue for a new round settlement of cycles.)

Claims 6 and 17:
	Cao in view of Wang discloses the limitations shown above.
	Cap further discloses wherein the bulletin board is implemented as a blockchain. (See section 1 Introduction, “[i]n this paper, we propose a solution that leverages the blockchain to implement decentralized netting without sacrificing the privacy of the participants.”)

Claims 7 and 18:
	Cao in view of Wang discloses the limitations shown above.
	Wang further discloses wherein a transaction between parties relates to one type fungible token or to more than one type of fungible tokens. (See pages 620-621, “Corda is a distributed ledger based on an unspent transaction output (UTXO) model…. A transaction consumes current UTXOs and creates new UTXOs. Different from the private channels in Fabric, Corda embraces network map service to manage the public key and address of nodes.” One of ordinary skill in the art knows that Corda is a type of blockchain that processes one or more types of fungible tokens as UTOXs.)
	 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Wang in the Cao system. Moreover, in order to improve the practicability of the Cao system, one of ordinary skill in the art would have been motivated to allow one or more types of fungible tokens for the transactions between parties, so that the system can process different types of currencies associated with different types of fungible tokens. This feature improves the practicability of the system.

Claims 8 and 19:
	Cao in view of Wang discloses the limitations shown above.
	Cao further discloses wherein pending transactions are priority-flagged, wherein a related priority flag value is indicative of a priority for a settlement of the respective transaction. (See section 2.1 The Netting Problem, “[w]e impose the constraint that the payment instructions in the outgoing queue can only be settled in the given priority order”; section 2.2 Blockchain-based Decentralized Netting, “[e]ach payment instruction submitted to the blockchain comes with a signature of its sender and a priority order. The payment smart contract verifies   the signature and settles the payment instruction immediately if there is enough balance in the sender's account and no other higher priority payment instruction in the outgoing queue”; and Algorithm 1. These citations indicate that pending transactions are prioritized. In order to prioritize transactions, each transaction has to be flagged with an indication of its priority.)

Claim 9:
	Cao in view of Wang discloses the limitations shown above.
	Cao discloses the secure crash-tolerant consensus. (See section 4.2 Trust Model, “[t]he ledger is available at all times to all participants in the system to submit their transactions and can be constructed on a platform using either a crash-tolerant consensus protocol like Hyperledger Fabric [14], or Nakamoto-like consensus protocol [2] like Ethereum.”)
	Wang discloses that a consensus is associated with multi-party computation and the secure fault-tolerant multi-party computation is performed by a sub-group of the parties. (See page 617, section C. Consensus, “[f]irst, a transaction proposal should collect enough endorsements required by the endorsement policy. That means all of its relevant peers concede the integrity of transaction data and will execute this transaction on a copy of the same ledger…. Moreover, before appending a new block to the ledger, peers conduct a data version check to ensure the ledger state matches the state when the transaction proposal was endorsed…. Furthermore, the access control mechanism also guarantees that only the permitted counterparties can mutate the ledger state. In our design, we mainly focus on the channel artifacts, which controls the access permission to a certain ledger, and the endorsement policy, which guarantees that a transaction is agreed to by enough relevant peers,” and page 620, section A. Architecture.)
	Cao discloses a settlement system of decentralized netting protocol on blockchain. Wang discloses a real-time gross settlement system on a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Wang in the Cao system. Moreover, in order to improve the reliability of the Cao system, one of ordinary skill in the art would have been motivated to implement secure fault-tolerant multi-party computation performed by a sub-group of the parties, such as a consensus performed by multiple relevant nodes, to validate netting proposals, so that the netting proposals can be validated thoroughly by multiple relevant parties. This feature improves the reliability of the determining process.

Claim 11:
	Cao in view of Wang discloses the limitations shown above.
	Cao further discloses wherein the determining, for each party, whether all pending transactions are settable maintaining positive liquidity for each party also comprises performing a netting among parties. (See Algorithm 1; Algorithm 2; and section 4.1 Blockchain-based Payment System, “[s]ystem Participants We assume that all n participants P1 … Pn have peers running on the blockchain network”; and section 5.2 Protocol Evaluation, “[a]t some predefined time, all participants engage in the decentralized netting protocol and conduct a multi-lateral net settlement based on the netting result.”)

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (“Decentralized Privacy-Preserving Netting Protocol on Blockchain for Payment Systems,” February 2020, obtained from https://www.semanticscholar.org/paper/Decentralized-Privacy-Preserving-Netting-Protocol-Cao-Yuan/5ed3e86e1459db5f7df238e1ca8d7d35773619e3) in view of Wang et al. (“Inter-Bank Payment System on Enterprise Blockchain Platform,” 2018), and further in view of Ma et al. (CN 102122962 A).
Claims 5 and 16:
	Cao in view of Wang discloses the limitations shown above.
	Cao discloses determining an optimized subset of transactions. (See Algorithm 1 and Algorithm 2).
	Neither Cao nor Wang discloses using a Karmarkar algorithm.
	However, Ma discloses using a Karmarkar algorithm for calculation. (See paragraph 7 of page 2, “[t]he Modern Interior Point Optimization Algorithm that Karmarkar proposes is a class polynomial-time complexity algorithm, and is not only more effective than simplex method for separating large-scale LP problem, and calculates simpler.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Ma in the Cao system as modified. Moreover, in order to improve the calculation capability of the Cao system as modified, one of ordinary skill in the art would have been motivated to implement Karmarkar algorithm for determining an optimized subset of transactions, so that the determining process can be more effective.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (“Decentralized Privacy-Preserving Netting Protocol on Blockchain for Payment Systems,” February 2020, obtained from https://www.semanticscholar.org/paper/Decentralized-Privacy-Preserving-Netting-Protocol-Cao-Yuan/5ed3e86e1459db5f7df238e1ca8d7d35773619e3) in view of Wang et al. (“Inter-Bank Payment System on Enterprise Blockchain Platform,” 2018), and further in view of Ferenczi (US 20210342830 A1).
Claim 10:
	Cao in view of Wang discloses the limitations shown above.
	Cao discloses wherein the publishing, by each party, its liquidity status is performed using the concept of a zero-knowledge proof. (See Algorithm 2 and section 3.2 Zero Knowledge Range Proofs.)
	Neither Cao nor Wang explicitly discloses using the concept a non-interactive zero knowledge proof. 
	However, Ferenczi discloses using the concept a non-interactive zero knowledge proof for publishing information. (See paragraph [0022], “[a]n interactive zero-knowledge proof requires interactions between the two-parties in order for the verifying party to validate the proof. In contrast, a non-interactive zero-knowledge proof is a method that allows the verifier to validate the proof without any type of interaction from the proving party”; paragraphs [0023]-[0024], “[t]he non-interactive zero-knowledge proof 150 of the present disclosure may allow the validation service 145 to validate or otherwise verify the transaction associated with the authorization confirmation data 118 or the payment confirmation data 121 without the merchant or the issuer needing to expose sensitive data associated with the transaction to the validation service 145 or other services or applications of the node 103…. According to various embodiments, the non-interactive zero-knowledge proof 150 provided by the merchant system 106 or the issuer system 109 may correspond to a non-interactive zero-knowledge proof algorithm such as, for example, zk-SNARKs”; and paragraph [0026].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Ferenczi in the Cao system as modified. Moreover, in order to improve the security of the Cao system as modified, one of ordinary skill in the art would have been motivated to implement non-interactive zero-knowledge proof for the parties to publish their information, so that the published information can be validated without the parties having to expose sensitive data.

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
Falah et al. (US 20190019186 A1) disclose a method for automated decentralized multilateral transaction processing.
Naganuma et al (“Decentralized Netting Protocol over Consortium Blockchain,” October 2018) discloses a decentralized netting protocol using a consortium type blockchain.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685